Per Curiam.

The variance between the sum reported by the referees and the amount of the judgment, is a fatal error. *66Without expressing an opinion on the other points, let the judgment for this cause be reversed.
Judgment reversed.(a)

(a) The judgment ought to follow the finding of the referee or of the jury. See Brown v. Chase, 4 Mass. R. 436. Hence in Bent v. Patten, 1 Rand. 25, it was decided that an error in entering up judgment as to the rate of interest, was not merely a clerical error, but one which could only be rectified by an appellate court; see also, Hayton v. Hope, 3 Mis. 53. As to correcting judgments docketed by mistake for less than the true sum; see Hunt v. Grant, 19 Wend. 90.